DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
               
Claim Interpretations
The following is a quotation of 35 U.S.C. 112(f):

(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:

An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function (in this instance, the term is “unit”); 

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that” (in this instance, the term is “that”); and 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder (the term “unit”) that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

With respect to the claimed “observation unit” and the “output unit”, the Figures show these elements as elements 300 and 400, respectively. However, since there is not sufficient structure that adequately defines the “units” as they are merely represented as “black boxes” graphically in Figure 1, possession of the claimed invention is brought into question.

Claim limitation “unit” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification (written description, drawings, etc.) do not set forth any structure sufficient to render the use of the term clear and definite. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

Applicant may:

(A)      Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 

(B)      Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

(C)      Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 

(A)      Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a));

(B)      Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over MAKOTO, JP H1011333 A (translation version used for rejection purposes), in view of BOETTCHER, DE 10110444 A1 (translation used for rejection purposes).

As per claims 1 and 7-8, MAKOTO discloses that “the CPU usage rate of each task is based on the execution time of each task stored in the execution time storage section for each task. Is provided with a CPU usage rate calculating means 1 for calculating the ratio.”

Further, MAKOTO discloses that in Step 4, a control register is set to allow measurement of the execution of each task, and in Step 5, a software timer is started to measure the execution time of each task.

Further, MAKOTO discloses that after the execution time storage unit 6 for each task is set to the read permission state, all of the execution time for all of the tasks are read and in Step b3, the usage time of the CPU for each task is calculated by dividing the execution time for each task by a fixed time, wherein the overall usage rate of the CPU may be calculated.

However, MAKOTO does not disclose the CPU being used for processing tasks associated with servo control, per se.

BOETTCHER discloses a method and system for determining CPU usage by first determining the processing times of tasks A, B and C of a control program (e.g. See Figure 1) and based on the processing times, the CPU usage can be determined, wherein the processor is used within the context of a controlling aspects or functions of a motor vehicle (e.g. See figure 3).

It would have been obvious to one of ordinary skill in the art at the time the invention was made to have incorporated the teachings of BOETTCHER into the system disclosed MAKOTO for the purpose of ensuring that CPU utilization is not overwhelmed which would present a potentially very bad situation in safety critical systems such as a motor vehicle whereby safety systems and/or functions might need to be initiated quickly and an overloaded CPU may cause that capability to be impaired if not altogether impossible, so monitoring CPU usage is critically important so that resources can be adjusted if the CPU usage is deemed too elevated for whatever reason.

As per claim 2, and as best understood, MAKOTO’s combined system (MAKOTO in view of BOETTCHER) adequately discloses that the determined usage data (related to the CPU) is constituted by the processing time that the processes (tasks) are executed by the processing unit (e.g. See MAKOTO, specifically step 6 discussing utilization of the software timer for measuring the time of the tasks).


Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over MAKOTO in view of BOETTCHER, as applied to claim 1, from above, and further in view of OKAMOTO, in JP 2004171485 A (translation used for rejection purposes).

As per claim 3, this claim requires that the CPU usage be displayed.

MAKOTO’s combined system (MAKOTO in view of BOETTCHER) does not appear to explicitly describe this feature.

In analogous art, OKAMOTO discloses that the calculated CPU usage is displayed (e.g. See Figures 8a and 8b).

It would have been obvious to one of ordinary skill in the art at the time the invention was made to have incorporated the teachings of OKAMOTO into MAKOTO’s combined system for the purpose of allowing a person to visually see if the CPU is being stressed too much which would allow a person the potentially overcome an overuse situation by closing some applications or programs so that the CPU can operate in the most optimized manner possible.

As per claim 4, this claim requires that the CPU usage be displayed along a timeline, on a task by task basis, per se.

MAKOTO’s combined system does not appear to explicitly describe this feature.

In analogous art, OKAMOTO discloses that the calculated CPU usage is displayed (e.g. See Figures 8a and 8b).

Further, since BOETTCHER discloses, in Figure 1, that a timeline of the time required for each of the tasks (A, B and C), it would be obvious to one of ordinary skill in the art at the time the invention was made to have displayed this information with the display of the CPU usage since it would allow the user the opportunity to see what tasks represent the greatest impact or load on the CPU so that if a program or task needed to be closed or shutdown or its impact reduced in whatever manner, it would be easy for the operator to visually see which task would have the greatest impact of the CPU usage since all the  details of the task execution time and the CPU usage could be visually visible to the user, thereby aiding immensely the capability of ascertaining and rectifying the overall CPU usage, which allows for a more flexible, reliable and optimal CPU usage determination system. 


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over MAKOTO in view of BOETTCHER, in further view of OKAMOTO, as applied to claim 3, from above, and further in view of AGARWAL et al., WO 0008806 A1.

As per claim 5, MAKOTO’s combined system (MAKOTO in view of BOETTCHER, in further view of OKAMOTO) does not appear to explicitly describe the utilization of an alarm feature when the processing time of a task exceeds a specific time period.

AGARWAL et al. discloses this feature (e.g. See page 26 lines 18-21).

It would have been obvious to one of ordinary skill in the art at the time the invention was mad to have incorporated the teachings of ARGAWAL et al. into MAKOTO’s combined system for the purpose of ensuring that the overall system is monitored effectively and reliably by allowing the CPU usage to be monitored and the task execution time to also be monitored, thereby forming a more efficient and reliable overall system.


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over MAKOTO in view of BOETTCHER, as applied to claim 1, from above, and further in view of ARGAWAL et al., WO 0008806 A1.

As per claim 6, MAKOTO’s combined system (MAKOTO in view of BOETTCHER) does not appear to explicitly describe the utilization of an alarm feature when the processing time of a task exceeds a specific time period.

ARGAWAL et al. discloses this feature (e.g. See page 26 lines 18-21).

It would have been obvious to one of ordinary skill in the art at the time the invention was mad to have incorporated the teachings of ARGAWAL et al. into MAKOTO’s combined system for the purpose of ensuring that the overall system is monitored effectively and reliably by allowing the CPU usage to be monitored and the task execution time to also be monitored, thereby forming a more efficient and reliable overall system.


References Considered but Not Relied Upon
The following references were considered but were not relied upon with respect to any prior art rejections:

(1)	Ramakrishnan et al., U.S. Patent No. 6,085,215 which discloses a processor usage monitor may also be created utilizing the same system to determine the degree of loading in the processor system, wherein if the number of cycles each program or task uses during each execution period is known, an accurate measure of the system processor usage can be easily calculated, wherein each time a task returns to the operating system, the processor usage monitor program can read the current state of the cycle counter, subtract it from that program's total cycle allocation and determine the actual processor usage utilized by each task, wherein these may be averaged with other task's actual count or usage over time to gain an average processor usage figure.;

(2)	Hu et al., U.S. Patent Application Publication No. 2020/0110687 which discloses matching a first application task of a first application to a second application task of a second application by a processor, wherein the first application and the second application are caused to perform an operation by the processor, wherein a resource usage for each of the first application and the second application spent in the first application task and the second application task are measured, wherein the responsive to determination that the second application consumes fewer resources in the second application task compared to the resource usage by the first application in the first application task.; and 

(3)	TSUGAWA, JP H05324418 A which discloses  a cumulative use time table, a time cumulative counter that counts with the passage of time a program start / end notification means that issues a program start notification when the program processing starts, and a program end notification when the program processing ends, and this program, wherein when the program start notification is received from the start / end notifying means, the CPU accumulated use time of the program stored in the CPU accumulated use time table is set in the time accumulation counter to start counting, and the program start / end notifying means is used, wherein a  CPU usage time monitoring method comprising: a cumulative time sampling means for stopping the count of the time cumulative counter and writing the set CPU cumulative usage time to the CPU cumulative usage time table when receiving the program end notification. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD D HARTMAN JR whose telephone number is (571)272-3684. The examiner can normally be reached M-F 8:30 - 4:30 EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on (571) 272-4105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. 

Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RONALD D HARTMAN JR/Primary Patent Examiner, Art Unit 2119                                                                                                                                                                                                        November 19, 2022
/RDH/